DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for use in a first station (STA), the method comprising: 
receiving, from a first access point (AP), a first null data packet announcement (NDPA) frame including one or more indicators indicating a first null data packet (NDP) frame to follow from the first AP and a request for a first channel estimation to receive a first sectorized transmission from the first AP; 
receiving, from a second AP, a second NDPA frame including one or more indicators indicating a second NDP frame to follow from the second AP and a request for a second channel estimation to receive a second sectorized transmission from the second AP; 
receiving, from the first AP, the first NDP frame including a first sector information for the first channel estimation to receive the first sectorized transmission from the first AP; 
receiving, from the second AP, the second NDP frame including a second sector information for the second channel estimation to receive the second sectorized transmission from the second AP; 
receiving, from the first AP or the second AP, a sectorization confirmation signal indicating one or more sectors to be used by the first AP or the second AP; and 


Regarding claims 8, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-7 and 9-14, these claims depend from claims 1 and 8, respectively, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411